Citation Nr: 1314140	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for sleep apnea.

The issue of entitlement to a total disability rating for individual unemployability (TDIU) has been raised by a February 2013 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.


REMAND

The record shows that on February 11, 2013, the Veteran appointed his current representative, the North Carolina Division of Veterans Affairs.  The appeal was returned to the Board in March 2013.  

A claimant is entitled to representation at every stage of the adjudication process.  38 C.F.R. § 3.103(e) (2012).  VA policy is to ask a claimant's representative to complete a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to returning the case to the Board.  M21-1, Ch. 5, Sec. F, Para. 27 (Aug. 4, 2009).

The Veteran's appeal was returned to the Board without evidence that the representative was asked to complete the VA form 646, or otherwise providing an opportunity to review the record.  

Accordingly, the appeal is REMANDED for the following action:

1.  Provide the Veteran's representative with an opportunity to review the claims folder and provide evidence and argument on the Veteran's behalf.  The representative should be specifically asked to complete a VA Form 646, on the Veteran's behalf.

2.  If additional evidence or argument is received, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).




